United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3593
                                     ___________

Henry J. Langer;                           *
Patricia K. Langer,                        *

             Appellants,             *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                              Submitted: June 16, 2010
                                 Filed: June 21, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Henry Langer and Patricia Langer challenge the tax court’s1 decision, after a
bench trial, concluding that their deficiency for tax year 2001 was $32,931, and that
they were liable for a penalty in the amount of $6,586.20. Following careful review,
see Campbell v. Comm’r, 164 F.3d 1140, 1142 (8th Cir. 1999) (standards of review
for tax court decisions), we affirm for the reasons stated by the tax court. See 8th Cir.
R. 47B.



      1
       The Honorable Harry A. Haines, United States Tax Court Judge.